This is an appeal from a final decree dismissing a bill to compel the defendant (Washington) to issue policies of life and health insurance to the plaintiff. The suit is based on an alleged contract of insurance which arose as a result of certain alleged conduct of one of Washington’s general agents. After making detailed and lengthy findings of fact, the judge ruled that no contract of insurance was made between Washington and the plaintiff. Questions of fact, including the credibility of the witnesses, are within the exclusive domain of the judge and will not be set aside unless plainly wrong. Younker v. Pacelli, 354 Mass. 738, 741. A review of the record in this case indicates beyond any doubt that there was substantial and weighty evidence to support each of the findings made by the judge. The appeal is frivolous.

Decree affirmed with double costs.